DETAILED ACTION

This action is in response to the preliminary amendment filed on 12/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claims 5 and 12-18, it’ not clear as to what is meant by the limitation “the primary winding is formed into more turns than the secondary winding is”. It appears that some language may be missing from the claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/258441 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 	Claim 1 of the instant application states: a rectifier circuit, comprising: a first terminal; and a second terminal, with reference to the first terminal, a positive voltage to be applied to the second terminal being a forward voltage, with reference to the second terminal, a positive voltage to be applied to the first terminal being a reverse voltage, if the forward voltage is applied, a forward rectifier circuit current flowing from the second terminal to the first terminal, and if the reverse voltage is applied, the forward rectifier circuit current being blocked, the rectifier circuit, further comprising: a first rectifier connected to the first terminal and the second terminal; a transformer including a primary winding and a secondary winding; a second rectifier connected in parallel to the first rectifier through the secondary winding; a switch element connected to the primary winding; and a power supply connected to the primary winding, when the switch element is turned ON, a primary winding current flowing from the power supply to the primary winding, when the switch element is turned OFF, a second rectifier current flowing from the secondary winding to the second rectifier, and during a period in which the second rectifier current is flowing, the reverse voltage being applied. 	Claim 1 of copending application 17/258441 states: a rectifier circuit, comprising: a first terminal; and a second terminal, with reference to the first terminal, a positive voltage to be applied to the second terminal being a forward voltage, with reference to the second terminal, a positive voltage to be applied to the first terminal being a reverse voltage, if the forward voltage is continuously applied, a forward rectifier circuit current flowing from the second terminal to the first terminal, and if the reverse voltage is continuously applied, the forward rectifier circuit current being blocked, the rectifier circuit, further comprising: a first rectifier connected to the first terminal and the second terminal; a transformer including a primary winding and a secondary winding; a second rectifier connected in parallel to the first rectifier through the secondary winding; a switch element connected to the primary winding; and a power source connected to the primary winding, when the switch element is turned ON, a primary winding current flowing from the power source to the primary winding, when the switch element is turned OFF, a second rectifier current flowing from the secondary winding to the second rectifier, and when the second rectifier current flows, a first reverse voltage being applied, the first reverse voltage being the reverse voltage applied instantaneously. 	Claim 7 of the instant application states: a rectifier circuit drive method for driving a rectifier circuit, the rectifier circuit including: a first terminal; and a second terminal, in the rectifier circuit, with reference to the first terminal, a positive voltage to be applied to the second terminal being a forward voltage, with reference to the second terminal, a positive voltage to be applied to the first terminal being a reverse voltage, if the forward voltage is applied, a forward rectifier circuit current flowing from the second terminal to the first terminal, and if the reverse voltage is applied, the forward rectifier circuit current being blocked, the rectifier circuit further including: a first rectifier connected to the first terminal and the second terminal; a transformer including a primary winding and a secondary winding; a second rectifier connected in parallel to the first rectifier through the secondary winding; a switch element connected to the primary winding; and a power supply connected to the primary winding, the rectifier circuit drive method, comprising: applying the forward voltage, so that the forward rectifier circuit current flows; turning the switch element ON after the applying the forward voltage, so that a primary winding current flows from the power supply to the primary winding; turning the switch element OFF after the turning the switch element ON, so that a second rectifier current flows from the secondary winding to the second rectifier; and applying the reverse voltage, after the turning the switch element OFF, during a period in which the second rectifier current is flowing. 	Claim 10 of copending application 17/258441 states: a method for driving a rectifier circuit, the rectifier circuit including: a first terminal; and a second terminal, in the rectifier circuit, with reference to the first terminal, a positive voltage to be applied to the second terminal being a forward voltage, with reference to the second terminal, a positive voltage to be applied to the first terminal being a reverse voltage, if the forward voltage is continuously applied, a forward rectifier circuit current flowing from the second terminal to the first terminal, and if the reverse voltage is continuously applied, the forward rectifier circuit current being blocked, the rectifier circuit including: a first rectifier connected to the first terminal and the second terminal; a transformer including a primary winding and a secondary winding; a second rectifier connected in parallel to the first rectifier through the secondary winding; a switch element connected to the primary winding; and a power source connected to the primary winding, the method comprising: applying the forward voltage, so that the forward rectifier circuit current flows; turning the switch element ON after the applying the forward voltage, so that a primary winding current flows from the power source to the primary winding; turning the switch element OFF after the turning the switch element ON, so that a second rectifier current flows from the secondary winding to the second rectifier, and that a first reverse voltage is applied, the first reverse voltage being the reverse voltage applied instantaneously; and applying a second reverse voltage after the turning the switch element OFF, the second reverse voltage being the reverse voltage applied continuously.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shinichi (JP 2013198298).
Regarding claims 1 and 6-7, Shinichi discloses (see fig. 1-9) a power supply device comprising a rectifier circuit (rectifier circuit generated by Swm1/Dm1, Ds, Tb1, Sws1 and e), comprising: a first terminal (upper terminal of Swm1/Dm1); and a second terminal (lower terminal of Swm1/Dm1), with reference to the first terminal (upper terminal of Swm1/Dm1), a positive voltage to be applied to the second terminal (lower terminal of Swm1/Dm1) being a forward voltage (forward voltage through Swm1/Dm1), with reference to the second terminal  (lower terminal of Swm1/Dm1), a positive voltage to be applied to the first terminal (upper terminal of Swm1/Dm1) being a reverse voltage (reverse voltage through Swm1/Dm1), if the forward voltage is applied (forward voltage through Swm1/Dm1), a forward rectifier circuit current (forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1) flowing from the second terminal (lower terminal of Swm1/Dm1) to the first terminal (upper terminal of Swm1/Dm1), and if the reverse voltage is applied (reverse voltage through Swm1/Dm1), the forward rectifier circuit current being blocked (forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1), the rectifier circuit, further comprising: a first rectifier (Swm1/Dm1) connected to the first terminal (connection to upper terminal of Swm1/Dm1) and the second terminal (connection to lower terminal of Swm1/Dm1); a transformer (Tb1) including a primary winding (14) and a secondary winding (16); a second rectifier (Ds) connected in parallel to the first rectifier (Swm1/Dm1)  through the secondary winding (parallel connection through 16); a switch element (Sws1) connected to the primary winding (connection to 14); and a power supply (e) connected to the primary winding (connection to 14), when the switch element is turned ON (Sws1 turned-on), a primary winding current  (current of 14) flowing from the power source supply to the primary winding (current flowing from e to 14), when the switch element is turned OFF  (Sws1 turned-off), a second rectifier current flowing from the secondary winding to the second rectifier (current flowing from 16 to Ds), and during a period in the which the second rectifier current is flowing (current flow from 10 to Ds), the reverse voltage being applied (first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds). 	Regarding claims 3 and 8, Shinichi discloses (see fig. 1-8) that a period in which the forward rectifier circuit current is flowing in the first rectifier (forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1), the second rectifier current starts to flow (current flow from 10 to Ds).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4-5, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinichi (JP 2013198298; English translation). 	Regarding claim 2, Shinichi discloses the claimed invention except for the period in which the second rectifier current is flowing is as long as, or shorter than, half of a period in which the primary winding current flows. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the period in which the second rectifier current is flowing is as long as, or shorter than, half of a period in which the primary winding current flows, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Shinichi to include the features of having the period in which the second rectifier current is flowing be as long as, or shorter than, half of a period in which the primary winding current flows, because it allows for a specific design choice, which can provide a reduction in operational  variances, thus increasing operational efficiencies. 	Regarding claims 4 and 9-11, Shinichi discloses (see fig. 8) a specific path from the first terminal through the first rectifier to the second terminal (path comprising upper terminal of Swm1/Dm1, Swm1/Dm1, and lower terminal of Swm1/Dm1). 	Shinichi discloses the claimed invention except for the secondary winding having an inductance twice as high as, or higher than, an inductance of the specific path. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the secondary winding comprise an inductance twice as high as, or higher than, an inductance of the specific path, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Shinichi to include the features of having the secondary winding comprise an inductance twice as high as, or higher than, an inductance of the specific path, because it allows for a specific design choice, which can provide a reduction in operational  variances, thus increasing operational efficiencies. 	Regarding claims 5 and 12-18, as best understood, Shinichi discloses the claimed invention except for the primary winding being formed into more turns than the secondary winding is. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the primary winding be formed into more turns than the secondary winding is, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Shinichi to include the features of having the primary winding being formed into more turns than the secondary winding is, because it allows for a specific design choice, which can provide a reduction in operational  variances, thus increasing operational efficiencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Nakahori (US Patent 8004867) discloses a switching power supply unit with first and second rectifiers.  	Hirokawa et al. (US Patent 6532160) discloses a switching power supply with first and second rectifiers.  	Shinada (US Patent 5734563) discloses a synchronous rectification type converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/
Primary Examiner, Art Unit 2838